Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Amendment

Applicant’s remarks of 8/19/22 have been considered, however they are not deemed to be persuasive.  Applicant argues that light emitted with a wavelength of 600 nm is a yellow light.  However, green light is considered to have a wavelength of 510-610nm, see https://lightsciencetech.com/visible-wavelength-range-plant-growth/ .  Further, Hatschek teaches that it is old and well known to emit green light onto the surface of a patient’s body, and that it is known that greenlight is absorbed relatively strongly by hemoglobin. see at least col. 19:27-32.



Claim Rejections - 35 USC § 103
Claim(s) 18,22-24,29,30,31,35, 36,37,41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soller et al (2011/0205535) and Hatschek (5,299,570).

18. (Currently Amended) A sensor that detects a heart rate and[[/or]] a blood oxygen
content, comprising a radiation source and a photodetector, (see at least figure 1a of Soller which shows photodetector 12 and rows of LEDs 14a,14b,16a-16f) wherein the radiation source
comprises a light-emitting diode array, the light-emitting diode array comprises a plurality of
emission regions, the emission regions each comprise a first light-emitting diode and a second
light-emitting diode, (the radiation sources are LEDs, see at least ¶146 of Soller) the first light-emitting diode comprises a first wavelength, the second light-
emitting diode comprises a second wavelength, (the LEDs have different wavelengths, see at
least ¶146 of Soller) and a distance between the first light-emitting
diode and the second light-emitting diode within the emission regions is 100 micrometers or
less, (the distance between the LEDs is 100 micrometers or less, see at least figure 1a)
and the first wavelength is in a range of 550 to 590 nanometers so that the first light-emitting
diode emits green light that is absorbed by hemoglobin that occurs in human blood 
and the second wavelength is greater than 800 nanometers so that the
second light-emitting diode emits infrared radiation. (there can be a plurality of light sources,
for example at least six, see at least ¶147 of Soller, and each LED can emit radiation having different central wavelengths and/or spectral bandwidths, see at least ¶146. Further, at least ¶160 of Soller teaches one of the wavelengths can be greater than 800nm, and another of the wavelengths can be 600 nm, for example. The bandwidth from each source can be 15nm,20nm, etc. or more, see at least ¶157,160. Thus, a central wavelength of 600nm, with a bandwidth of 50nm, for example, would give a range of wavelengths of 550nm-650nm. Thus, the source will be emitting wavelengths where some of the wavelengths are within the range of 550-590nm.  Further, it is considered that Soller emits light with wavelengths in the green range.  However, it is silent as to absorption of green light by hemoglobin.  Hatschek teaches that green light is readily absorbed by Hemoglobin, see at least col. 19:27-32.  
Alternatively, even if Soller does not emit green light with wavelengths between 550 and 590 nm it is considered to be obvious to do so since Hatschek teaches applying green light with a wavelength of between 500 and 600 nm, for example 575 nm, to the tissue of a patient to determine oxygen concentration, see at least col. 19:27-32 and col. 8:32-38.  It would have been obvious to use the green light of Hatschek with the device of Soller since it would yield predictable results, and green light is well known to use to measure oxygen saturation in blood.)



41. (New) The sensor according to claim 18, wherein the first light-emitting diode
emits only within a range of 550 to 590 nanometers. (as mentioned above, Hatschek teaches generating light with a wavelength of 575nm, see col. 8:37,38. It would have been obvious to us such wavelength since it is well known to use in order to measure oxygen saturation in blood, as taught in Hatschek, and would yield predictable results.)





Re claims 22-24,29,30,31,35, 36,37, see office action of 3/4/22.


Claim(s) 20,21,38,39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soller et al (2011/0205535) and Hatschek (5,299,570), and further in view of Anc (2012/0248479).

See office actions of 3/4/22 and 6/29/22.


Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soller et al (2011/0205535) and Hatschek (5,299,570), and further in view of Blanken (2018/0235525).
See office action of 3/4/22.


Allowable Subject Matter
Claim 32,33,40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792